TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00049-CV


                                    In re Troy Lee Shaw Jr


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                                           ORDER


PER CURIAM

               Relator Troy Lee Shaw Jr. has filed a petition for writ of mandamus and an

emergency motion for temporary relief. See Tex. R. App. P. 52.1, .10(a). The motion seeks a

stay of certain parts of the trial court’s temporary orders. Having reviewed the motion, the Court

grants the emergency motion and, on its own initiative, stays the remainder of the trial court’s

temporary order issued on January 22, 2021, and amended temporary order issued on January 28,

2021, pending resolution of the mandamus petition. See id. R. 52.10(b).



Before Chief Justice Byrne, Justices Baker and Smith

Filed: February 1, 2021